DETAILED ACTION

Claims status
In response to the application/amendment filed on 08/25/2021, claims 1-9, and 12-20 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After conducting a complete search and consideration, claims 1-9, and 12-20 are found to be allowable. Claims 1-9, and 12-20 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“A Wi-Fi system comprising: a plurality of access points each configured to operate on a plurality of channels including Dynamic Frequency Selection (DFS) frequency channels and non-DFS frequency channels; and at least one access point of the plurality of access points is connected to a controller, wherein the controller is configured to coordinate usage of the plurality of channels between the plurality of access points including usage of the DFS frequency channels pursuant to predetermined DFS rules, wherein an access point of the plurality of access points performs a DFS Channel Availability Check (CAC) measurement prior to a deployment of a topology, based thereon, defining client and backhaul wireless links for the Wi-Fi system, the deployment of the topology including assignment of the plurality of channels for the client and backhaul wireless links; and wherein the plurality of access points are arranged in a start-up topology defining both of the client and the backhaul wireless links, the startup topology only using non-DFS frequency channels that allows radios to make the DFS CAC measurement prior to the network being reconfigured subsequent to the DFS CAC measurement into a fully optimized topology that makes use of the DFS frequency channels.” in combination with other claim limitations as specified in claims 1-9, and 12-20.
With respect to claim 1, the closest prior art “Cizdziel” discloses a Wi-Fi system (See Fig. 1s: Network 100 comprising multiple routers and devices; ¶. [0016]) comprising: a plurality of access points (See Fig. 4: the Channel Optimization Process (COP) 248 to communicate data with multiple APs; ¶. [0051]) configured to operate on a plurality of channels including Dynamic Frequency Selection (DFS) frequency channels (See Fig. 3s: configuring DFS channels of the 5 GHz band and WiFi channel; ¶. [0039-0040]) and non-DFS frequency channels (See Figs. 6 and 7: See step 620 and 710, determining whether or not the selected channel is DFS or not by the COP device; ¶. [0070] and [0080]); and one access point of the plurality of access points is connected to a controller (See Figs. 6-7: the COP apparatus 248 to execute machine learning-based classifiers to optimize channel usage by one or more wireless access points in a network. Notably, as detailed below, channel optimization process 248 may employ any number of machine learning techniques, to implement the channel optimization techniques. ¶. [0033]), wherein the controller is configured to coordinate usage of the plurality of channels between the plurality of access points including usage of the DFS frequency channels (See Figs. 4, and 6-7: In general, channel optimization process 248 may execute one or more machine learning-based classifiers to optimize channel usage by one or more wireless access points in a network. Notably, as detailed below, channel optimization process 248 may employ any number of machine learning techniques, to implement the channel optimization techniques herein. After this optimization/learning phase, channel optimization process 248 can use the model M to classify new data points, such as potential channel usages in the network. Often, M is a statistical model, and the cost function is inversely proportional to the likelihood of M, given the input data; ¶. [0033]) pursuant to predetermined DFS rules (See Figs. 6-7: for Channel usage optimization service rules or flowcharts, i.e., DFL rules; ¶. [0069-0071]), wherein one access point performs a DFS Channel Availability Check (CAC) (See Fig. 3B: Mandating/performing DFS for the channel availability check (CAC); ¶. [0042], Lines 1-6) measurement prior to a deployment of a topology, based thereon, defining client and backhaul wireless links for the Wi-Fi system, the deployment of the topology including assignment of the plurality of channels (See Fig. 3B: After mandating, the Wi-FI AP’s Radio switches to a DFS channel to listen on the channel, i.e., assigned channel, for the radar signals for a period of a time; ¶. [0042], Lines 1-8). (See also ¶. [0040] for Wi-Fi channels assignment) for the client and backhaul wireless links. Another closest prior art “Negus” further discloses the method wherein a deployment of a topology of backhaul wireless links (See Fig. 5: using the backhaul radio and receiving frequency selective path channel; ¶. [0095 and 0096]).
However, neither Cizdziel nor Negus nor in combination explicitly/implicitly teaches “***.”
Neither Ref#1 nor Ref#2 nor in combination teaches “wherein the plurality of access points are arranged in a start-up topology defining both of the client and the backhaul wireless links, the startup topology only using non-DFS frequency channels that allows radios to make the DFS CAC measurement prior to the network being reconfigured subsequent to the DFS CAC measurement into a fully optimized topology that makes use of the DFS frequency channels." 
In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to independent claims 1-9, and 12-20 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/            Primary Examiner, Art Unit 2416